Citation Nr: 0203143	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  95-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 70 percent disabling.

2.  Entitlement to an initial rating higher than 10 percent 
for a pituitary adenoma.

3.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated as 20 percent disabling.  

4.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1986 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May 1991 and later by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, and the RO in Pittsburgh, Pennsylvania.  

A hearing was held at the Waco RO before the undersigned 
Member of the Board in December 2001.  At a pre-hearing 
conference, the veteran withdrew issues of entitlement to 
service connection for several disabilities; the veteran 
continued the appeal for visual impairment and memory loss as 
related to symptoms of the service-connected pituitary 
adenoma.  Hearing transcript, 2.  Accordingly, the Board's 
decision will not address the issues of service connection 
that were withdrawn.  The Board further notes that during the 
hearing the veteran raised a claim for secondary service 
connection for an adrenal gland disorder which she asserts 
resulted from her pituitary adenoma; the record also raises a 
claim pertinent to irregular menses on that basis.  Those 
issues, however, have not been adjudicated by the RO and are 
not ready for appellate review.  Accordingly, the Board 
refers them to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
her claim and the evidence necessary to substantiate her 
claims.

2.  The claimant is demonstrably unable to obtain or retain 
employment due to the symptoms of her post-traumatic stress 
disorder.

3.  The pituitary adenoma results in hypothyroidism which is 
moderately-severe in degree, requires medication, and is 
manifested by complaints of visual disturbances, 
fatigability, mental sluggishness/impairment, and 
constipation.

4.  The chondromalacia of the right knee has not resulted in 
more than moderate impairment due to instability or recurrent 
subluxation, and there is no X-ray evidence of arthritis of 
the right knee.

5.  The chondromalacia of the left knee has not resulted in 
more than moderate impairment due to instability or recurrent 
subluxation, and there is no X-ray evidence of arthritis of 
the left knee.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
post-traumatic stress disorder are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 
(1996 & 2001).

2.  The criteria for an initial evaluation of 30 percent for 
the residuals of pituitary adenoma have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.119, Diagnostic 
Codes 7903, 7915, 7916 (1995 & 2001).

3.  Visual impairment is proximately due to service-connected 
residuals of pituitary adenoma.  38 C.F.R. § 3.310 (2001).  

4.  The criteria for a disability rating higher than 20 
percent for chondromalacia of the right knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5257 (2001).

5.  The criteria for assignment of a separate 10 percent 
rating for arthritis of the right knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2001); 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.

6.  The criteria for a disability rating higher than 20 
percent for chondromalacia of the left knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2001).

7.  The criteria for assignment of a separate 10 percent 
rating for arthritis of the left knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2000); 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), supplemental statements of the 
case (SSOCs) and letters sent to the veteran informed her of 
the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had two hearings.  The claims file 
contains the veteran's service medical records.  The post-
service treatment records have also been obtained.  The 
veteran has been afforded disability evaluation examinations 
by the VA to assess the nature and severity of her 
disabilities.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses.  The Board also notes that records have been 
obtained from the Social Security Administration.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports, and the other evidence of 
record provide sufficient information to adequately evaluate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To An Increased Rating For Post-Traumatic 
Stress Disorder,
 Currently Rated As 70 Percent Disabling.

The veteran contends that the RO made a mistake by denying 
her claim for an increased rating for her post-traumatic 
stress disorder.  She asserts that the severity of the 
disorder is not adequately represented by the current 70 
percent disability rating.

The Board has considered the full history of the veteran's 
post-traumatic stress disorder.  The veteran's service 
medical records show that she received mental health 
counseling beginning in February 1987 after having recently 
been raped.  It was noted that she was depressed.  In 
November 1987, shortly after her separation from service, the 
veteran filed a claim for disability compensation for 
disorders including a stress disorder.  The report of a VA 
psychiatric examination conducted in March 1988 shows that 
the pertinent diagnosis was mild post-traumatic stress 
disorder secondary to rape.  In a decision of March 1988, the 
RO granted service connection for post-traumatic stress 
disorder, and assigned a 10 percent disability rating.  

In April 1990, the veteran requested increased compensation.  
The report of a psychiatric examination conducted by the VA 
in July 1990 shows that she was found to have mild to 
moderate impairment due to post-traumatic stress disorder.  
In a decision of May 1991, the RO increased the rating from 
10 percent to 30 percent.  In May 1992, the veteran submitted 
a notice of disagreement with that decision.  The RO issued a 
statement of the case in February 1993, and the veteran 
perfected this appeal by presenting testimony at a hearing 
held in March 1993.  The Board notes that the RO later 
increased the rating to 50 percent in a decision of May 1994, 
and to 70 percent in a decision of June 2001.  The issue is 
still considered to be on appeal as the veteran has not 
withdrawn it.  A claimant will generally be presumed in such 
cases to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the veteran has been awarded a total 
disability rating based on individual unemployability due to 
service-connected disabilities, effective from May 1, 1992. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Board notes that, during the pendency of this appeal, the 
regulations containing the rating criteria for psychiatric 
disorders were revised, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board will consider the veteran's 
claim for an increased rating under both the old and the new 
rating criteria.

Pursuant to the criteria in effect November 6, 1996, and 
prior thereto, under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), a 10 percent disability rating is warranted where 
post-traumatic stress disorder causes mild social and 
industrial impairment.  A 30 percent disability rating is 
warranted where there is definite social and industrial 
impairment.  The Board notes that, in a precedent opinion 
dated in November 1993, the VA General Counsel concluded that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree," and that it 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 09-93 (O.G.C. Prec. 9-93 (Nov. 9, 1993)).  The 
Board is bound by this interpretation of the term 
"definite."  See 38 U.S.C.A. § 7104(c).  

A 50 percent disability evaluation encompasses situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is warranted for severe social and industrial 
impairment.  A 100 percent rating is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  A 100 
percent rating is also warranted where the claimant is 
demonstrably unable to obtain or retain employment.  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9411 under redesignated 38 C.F.R. 
§ 4.130 provides that a 10 percent rating is warranted where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; where the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted when 
the disorder is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The evidence which has been developed in connection with the 
current claim includes records from VA mental health 
treatment.  For example, a record dated in February 1992 
shows that the veteran stated that things had gotten worse 
and that she was afraid that she would be violent so she 
avoided being around people.  As a result, she said that she 
had been unable to attend vocational rehabilitation.  

A Social Security Administration disability determination 
dated in May 1992 shows that the veteran was found to be 
disabled as a result of a borderline personality disorder and 
post-traumatic stress disorder.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in July 1992 shows that she reported that 
she had not worked since 1990.  She also said that she 
dropped out of vocational rehabilitation because she was very 
uncomfortable around people.  She reported having violent 
dreams.  She also said that she would go into violent rages.  
Following examination, the examiner concluded that the 
veteran had a personality disorder and symptoms of post-
traumatic stress disorder.  The examiner noted that the 
symptoms of the two conditions tended to overlap and made the 
differential diagnosis very difficult.  

A psychiatric consultation report from Louis-Victor Jeanty, 
M.D., dated in August 1992, shows that upon examination the 
veteran was depressed, anxious, angry and easily irritated.  
She understood that she got out of control inappropriately, 
but could not control herself.  Her insight was poor and her 
judgment was extremely poor.  She had four friends who she 
tolerated only rarely.  Her concentration was poor, she had 
difficulty completing tasks, could not hold a job and could 
not work with other people.  The diagnoses were post-
traumatic stress disorder and atypical impulse control 
disorder.  The examiner assigned a Global Assessment of 
Functioning Score (GAF) of 40.  The prognosis was that she 
would need to be hospitalized and would need medication to 
help her deal with people.  She would also need long term 
treatment and had a generally poor prognosis.  

A VA hospital discharge summary dated in September 1992 shows 
that the veteran was hospitalized for treatment of post-
traumatic stress disorder with episode of depression.  It was 
noted that she was unemployed and her symptoms had been 
exacerbated.  Mental status examination showed a depressed 
mood with sadness and a lot of anger.  She described a long 
history of frequent thoughts of violence toward those who had 
hurt her, including homicidal ideation without intent or 
plans.  It was noted that one evening she threw a chair down 
and hit the wall with her fist because of a problem with a 
male patient.  On discharge, it was noted that her ability to 
work was impaired because of her inability to be around 
people especially men.  The GAF score on discharge was 50.  

During the hearing held at the RO in March 1993, the veteran 
testified that she was isolated from all activities and 
unable to work or have any type of relationship.  

The report of a mental disorders examination conducted by the 
VA in September 1993 shows that the veteran remained 
unemployed.  She had been receiving weekly mental health 
therapy.  Her complaints included feeling out of control, 
having serious mood swings, irritability, and violent 
ideation.  Following examination, the pertinent diagnosis was 
post-traumatic stress disorder.  The examiner also diagnosed 
a personality disorder.  The examiner noted that her Axis I 
and Axis II diagnoses were severely impairing of occupational 
functioning.  The examiner said that her inability to relate 
to people, especially men, made any kind of employment 
unlikely.    

A VA hospital discharge summary dated in September 1995 shows 
that the veteran was treated for post-traumatic stress 
disorder, a dysthymic disorder, and alcohol use.  She 
reported having suicidal thoughts, feeling depressed, and 
experiencing rage.  A VA hospital summary dated in January 
1996 shows that she was again admitted for treatment of post-
traumatic stress disorder, a bipolar disorder and a 
personality disorder.  In July 1996, she was again admitted 
to a VA hospital.  She said that she had become suicidal 
after the breakup of a relationship.  On mental status 
examination, she was marginally cooperative and hostile.  Her 
mood was depressed.  Her affect was sad to angry.  On 
discharge, the GAF score was 60.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in February 1997 shows that she reported 
having flashbacks and nightmares about her rape.  She said 
that she did not handle stress well, and tried to hurt 
herself by cutting off her hair and carving up her legs.  She 
said that she was depressed all of the time with thoughts of 
suicide but no immediate plans.  On mental status 
examination, she was barely cooperative and there was no eye 
contact.  There was some flattening of her affect.  Her mood 
appeared to be depressed.  She had some insight.  The 
impression was post-traumatic stress disorder, major 
depression, and borderline personality.  The examiner 
assigned a GAF score of 50.  

A letter dated in January 1998 from a VA psychologist 
contains the following information:

[The veteran] has been a patient in the Mental 
Health Clinic at the V.A. Outpatient Clinic in 
Austin, Texas since 1991.  I have been her primary 
therapist since 1994.  She has been receiving 
treatment at this facility for post-traumatic 
stress disorder with accompanying depression.  Ten 
years ago, this week, [she] was raped.  Nightmares 
disturb her sleep and dwell on her mind during the 
day, making the event seem as if it just occurred.  
She is withdrawn, afraid of people, [and] afraid of 
getting involved in a loving relationship for fear 
of being vulnerable and susceptible to hurt.  
During particularly difficult periods, suicidal 
thoughts and the desire to mutilate her body 
intrude her thinking, as a means to release 
emotional pain.  

In addition to her weekly appointments with me at 
the outpatient clinic, she also has regularly 
scheduled appointments with Dr. Delia Esparza, the 
sexual trauma counselor at the Vet Center.  
Furthermore, she attends group therapy once or 
twice a week at the outpatient clinic.  She is 
followed closely by a psychiatrist who is treating 
her with antidepressants (Sertraline and 
Amitriptyline) and a major tranquilizer (Mellaril).  
She has been attending community AA groups as an 
added support.  She is motivated regarding her 
treatment.  Her prognosis is guarded.  

A VA hospital discharge summary dated in May 1998 shows that 
the veteran was again admitted for treatment of post-
traumatic stress disorder.  During the course of the hospital 
stay she had much rage and passive aggressive response to 
treatment. The GAF score on admission was 40 and on discharge 
was 45.

The report of psychological testing conducted by the VA in 
July 1998 shows that the veteran was easily frustrated and 
impatient during the testing.  She also manifested marked 
affective flatness when not irritated.  The test results 
indicated significant difficulties with labile mood and 
affect and impulsivity which was likely to cause relational 
conflicts with others.  

A letter dated in May 1999 from a trauma counselor at a Vet 
Center shows that the veteran had been treated individually 
and in group therapy for post-traumatic stress disorder, a 
dysthymic disorder, a bipolar disorder, alcohol abuse in 
sustained full remission, and a borderline personality 
disorder.  The counselor assigned a GAF score of 40.  

A letter dated in June 1999 from a clinical specialist at a 
VA medical center indicates that the veteran was placed in 
restraints during a VA hospitalization in February 1998, and 
that her post-traumatic stress disorder had subsequently 
progressed in severity.  The specialist concluded that the 
chronicity and severity of the veteran's post-traumatic 
stress disorder and bipolar disorder markedly interfered with 
her occupational functioning, social activities, and 
relationships with others.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in October 2000 shows that the veteran 
reported that her mental status had deteriorated to the point 
where she now needed assistance from her mother.  She said 
that her sleep was very sporadic and was getting worse.  She 
reported nightmares and flashbacks.  She was withdrawn from 
others and easily irritated by others.  Following mental 
status examination, the examiner concluded that the criteria 
for a diagnosis of post-traumatic stress disorder were met.  
The examiner concluded that her post-traumatic stress 
disorder symptomatology was the primary consideration at this 
time, and that associated with this, and to a lesser degree 
of severity, was a dysthymic disorder plus associated bipolar 
disorder and borderline personality disorder features.  The 
examiner concluded that he would consider her GAF to be 
approximately 40.  Looking at the various diagnoses, he 
concluded that her post-traumatic stress disorder would be 
considered a 40, with lesser consideration given to her other 
Axis I and Axis II diagnoses which would warrant a GAF of 60.  
He stated that it was certainly difficult to divide all the 
various diagnoses and symptoms into GAF components, but that 
in his professional opinion the most significant diagnosis 
and the likely basis for many of her other diagnoses was the 
post-traumatic stress disorder.  He stated that she was 
extremely troubled at this time and that her prognosis was 
extremely poor.  He did not see her as being employable at 
this time and would question her ability to be trainable for 
any type of vocational or occupational endeavor.   

During the hearing held before the undersigned Member of the 
Board in December 2001, the veteran testified that she was 
unable to trust anyone as a result of her post-traumatic 
stress disorder.  She said that she basically stayed by 
herself in her room.  She felt that she had no control over 
her thought process.  

The Board notes that the record contains several medical 
opinions which are to the effect that the veteran is 
unemployable due to psychiatric symptomatology.  Although 
some of her impairment may be due to nonservice-connected 
psychiatric disorders, the impairment is primarily due to the 
post-traumatic stress disorder.  Moreover, there is no basis 
for distinguishing between impairment due to the nonservice-
connected disabilities and it must, therefore, be assumed 
that all impairment is due to the post-traumatic stress 
disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998)(in which the United States Court Of Appeals for 
Veterans Claims (Court) vacated a decision by the Board where 
there was no medical evidence in the record separating the 
effects of the appellant's post-traumatic stress disorder 
from nonservice-connected personality disorders).  

Based on the foregoing evidence, the Board finds that the 
claimant is demonstrably unable to obtain or retain 
employment due to the symptoms of her post-traumatic stress 
disorder.  This conclusion is corroborated by the GAF scores 
predominately ranging from 40 to 50 assigned by the VA 
examiners and treating psychiatrists.  The Board notes that a 
GAF score of 40 indicates that there is some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A score of 
41-50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job). See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.  38 C.F.R. § 4.130 (2001).  Accordingly, the Board 
concludes that the criteria for a 100 percent disability 
rating for post-traumatic stress disorder are met.

II.  Entitlement To An Initial Rating Higher Than 10 Percent
 For A Pituitary Adenoma.

In April 1990, the appellant submitted a claim for disability 
compensation for a pituitary adenoma on the basis that it was 
found within a year after her separation from service.  The 
RO subsequently obtained evidence including a medical report 
dated in October 1988 from Robert M. Cain, a private 
neurologist, which shows that while the veteran was being 
treated for a head injury, a computed tomography (CT) scan 
revealed the presence of a pituitary adenoma.  In a rating 
decision of May 1991, the RO granted service connection for 
residuals of a pituitary adenoma, and assigned a 10 percent 
rating for the disorder under Diagnostic Code 8003 which 
provided that residuals of a benign brain growth warranted a 
minimum rating of 10 percent.  A 10 percent rating was later 
confirmed in a decision of June 2000 under Diagnostic Code 
7903 which provides ratings based on the severity of 
hypothyroidism.    

The Board notes that the relevant diagnostic codes were 
revised during the course of this appeal.  At the time 
service connection was granted, Diagnostic Code 8003 provided 
that residuals of a benign brain growth warranted a minimum 
rating of 10 percent.  The Board also notes that Diagnostic 
Code 7915 at that time provided that benign new growths of 
any specified part of the endocrine system were to be rated 
based on interference with endocrine functions using any 
applicable endocrine analogy.  In the present case, there is 
evidence that the pituitary adenoma has resulted in decreased 
thyroid function.  At the time of the original rating 
decision, DC 7903 (hypothyroidism) provided as follows: 
Moderate hypothyroidism with fatigability warranted a 10 
percent disability evaluation.  A 30 percent disability 
evaluation required moderately severe hypothyroidism with 
sluggish mentality and other indications of myxedema, and 
decreased levels of circulating thyroid hormones ("T4" and/or 
"T3" by specific assays).  A 60 percent disability evaluation 
required severe hypothyroidism, with symptoms indicative of 
"pronounced" hypothyroidism but somewhat less marked, and 
decreased levels of circulating thyroid hormones ("T4" and/or 
"T3" by specific assays).  Pronounced hypothyroidism with a 
long history and slow pulse, decreased levels of circulating 
thyroid hormones ("T4" and/or "T3" by specific assays), 
sluggish mentality, sleepiness, and slow return of reflexes 
warranted a 100 percent disability evaluation.  When 
continuous medication was required for control of 
hypothyroidism, a minimum evaluation of 10 percent was for 
assignment. 38 C.F.R. § 4.119, DC 7903.

The criteria for evaluation of the endocrine system were 
amended, effective June 6, 1996.  See 61 Fed. Reg. 20,446 
(May 7, 1996).  When regulations concerning rating 
disabilities undergo, as in the instant case, a substantive 
change during the course of an appeal, the version most 
favorable to the veteran will be applied.  See Karnas, supra. 

The provisions of DC 7903 were amended as follows: A 10 
percent rating is warranted for hypothyroidism manifested by 
fatigability, or continuous medication required for control 
of symptoms.  A 30 percent rating is warranted for 
fatigability, constipation, and mental sluggishness.  A 60 
percent rating requires muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating is 
warranted for cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia, and sleepiness. 
38 C.F.R. § 4.119, DC 7903 (2001).

Because the appellant has appealed the initial rating, the 
Board must consider the applicability of staged ratings 
covering the time period in which her claim and appeal have 
been pending.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted above, a medical report dated in October 1988 from 
Robert M. Cain, a private neurologist, shows that while the 
veteran was being treated for a head injury, a CT scan 
revealed the presence of a pituitary adenoma.  The evidence 
pertaining to the severity of the adenoma includes a private 
medical record dated in November 1988 in which Robert M. 
Cain, M.D. concluded that the veteran's complaints of visual 
problems were not related to the pituitary adenoma since the 
small adenoma had no impingement on the adjacent structures 
and that there was no indication that it was impinging on the 
optic nerves.  He further stated that it was his feeling that 
the tumor was probably asymptomatic, though it had the 
potential to cause headaches and other problems should it 
grow larger.  

A note dated in February from the endocrine clinic at the 
University of Texas shows that the veteran was evaluated in 
connection with her pituitary adenoma.  Testing revealed that 
she had hypolactin.  This was interpreted as showing that she 
probably had prolactinoma in its very early stages.  She had 
no other symptoms for prolactinoma like galactorrhea.  The 
plan was to elect not to give her any drugs at the time and 
follow her conservatively.  Additional tests would be done in 
a year.  It was noted that a visual fields test was within 
normal limits.  It was also noted that if she wanted to 
become pregnant or developed prolactinoma, problems with her 
periods, or galactorrhea, she would be started on 
bromocriptine.  The report of a magnetic resonance imaging 
(MRI) performed at the University of Texas Cancer Center 
shows that no interval change was noted in the appearance of 
the enlarged pituitary gland.  

The report of a disability evaluation examination conducted 
by the VA in May 1990 shows that the veteran reported that 
she was struck in the head after service and had headaches 
and a seizure disorder since that time.  During the work-up 
for the headache problem and head injury, she was found to 
have a small pituitary adenoma which was being watched.  The 
examiner indicated that it was apparently not causing any 
symptoms as far as pressure, optic chiasma, optic tracts or 
any other symptoms, and the neurologists were simply watching 
the tumor to be sure that there was no enlargement.  The 
pertinent diagnosis was pituitary adenoma - by history.  

The report of psychological testing conducted in May 1990 at 
the San Gabriel Mental Health Professionals shows that the 
veteran had impairment of the verbal memory, but not the 
visual memory.  Impaired concentration and attention were 
also noted, along with elevations of the scales for 
hypochondriasis and hysteria.  

A VA medical examination conducted in January 1991 shows that 
the veteran reported a history of having a workplace head 
injury, developing headaches, and having been found to have a 
pituitary adenoma on a CT scan.  She was seen by an 
endocrinologist, but was on no medicines and there had been 
no recommendation of radiotherapy or surgery.  She also 
reported having neurological symptoms of blackout spells and 
muscle twitches.  The blackouts which she described were 
short lived episodes initially heralded by blurring of vision 
and lasting no more than seconds.  When asked to give an 
example, she said that she once ran a red light because she 
did not even see it.  She said that it was her understanding 
that the pituitary adenoma caused her to have loss of short 
term memory.  Review of her symptoms showed that her menses 
were normal and there had been no change of voice, weight or 
hair growth.  There had been no inexorable deterioration of 
visual acuity, but she did have a life long history of poor 
vision in her right eye.  Following examination, the 
diagnosis was pituitary adenoma.  The examiner noted that 
there was no gross endocrinological evidence of a functioning 
pituitary adenoma.  Tentatively, the lesion would appear to 
be a nonfunctioning pituitary adenoma.  He stated that there 
was some question as to whether it was causing a visual field 
impairment.  

A VA neurology examination conducted in March 1991 shows that 
the veteran again reported a history of a post service head 
injury followed by symptoms of "blacking out" and jerking 
of the arm, and the discovery of the pituitary adenoma.  
Following examination, the pertinent diagnoses included (1) 
head injury, March 1988 with post concussive type symptoms 
including headache and memory impairment; (2) pituitary 
microadenoma, nonfunctioning, not enlarging in size; 
(3) episodic loss of awareness, possible underlying partial 
complex seizure disorder; and (4) episodic chest pain, 
shortness of breath, left arm jerking movements of unclear 
etiology.  

A record dated in March 1991 from the University of Texas 
shows that the veteran was seen for her yearly follow-up of 
the pituitary tumor.  The impression was patient with 
nonfunctioning pituitary tumor; no visual field defects or 
fundus abnormalities.  

A VA record dated in October 1991 shows that the veteran 
reported that she had been having increased visual symptoms, 
and she said that she had been told that her pituitary tumor 
had increased in size on an MRI.  She reported having left 
side numbness and trouble concentrating.  The assessment was 
(1) history of pituitary tumor, and (2) neuro-psychiatric 
symptoms.  

A VA fee basis examination report dated in July 1992 shows 
that the veteran gave a history of having a head injury, post 
concussion syndrome, and a history of a pituitary tumor.  It 
was noted that she had a diagnosis of a pituitary tumor by an 
MRI scan, and that there had been an increase in size over 
the past four years.  Her more recent evaluation showed 
normal visual fields, but the tumor extended beyond the 
confines of the sellar turcica into the cavernous sinus 
region.  She had endocrinological evaluation and apparently 
had a nonfunctional tumor and had not been on Bromocriptine 
for pituitary hormonal replacement.  The veteran complained 
of symptoms including headaches, yellow spots in her vision, 
left extremity numbness with jerking, episodes of confusion, 
disorientation, and trouble with concentrating, attention and 
memory.  Following examination, the impression was (1) 
pituitary adenoma, (2) post-traumatic syndrome; (3) post-
traumatic stress disorder; (4) post-traumatic headaches; and 
(5) episodic alteration in consciousness.  

A VA record dated in August 1992 shows that the veteran was 
again seen in connection with her pituitary adenoma.  The 
assessment was pituitary adenoma (probably nonfunctioning by 
previous testing) 1.5 centimeters by last MRI in August 1991; 
no evidence of hypopituitarism or visual field impingement.  

A VA hospital discharge summary dated in September 1992 shows 
that the veteran had a history of a nonfunctioning pituitary 
tumor which had been followed since its discovery by CT and 
MRI scan, and that the size was essentially unchanged.  Lab 
tests showed that her prolactin level was slightly above 
normal.  

During a hearing held in March 1993, the veteran testified 
that her pituitary tumor caused headaches and affected her 
vision.  She said that her head swelled and that she got 
numbness in her left arm.  She described the vision problem 
as consisting of blurring.  She also reported having 
seizures.  

A record from the University of Texas Cancer Center dated in 
May 1993 shows that the veteran reported complaints of 
headaches, some visual disturbances, low energy levels, and 
mental confusion and stuttering.  The report of an MRI of the 
veteran's pituitary conducted in May 1993 at the University 
of Texas Cancer Center shows that the diagnosis was 
intrapituitary tumor without evidence of supra or parasellar 
extension.  There had been no appreciable interval change 
since the prior study of August 7, 1991.  

The report of a pituitary tumors examination conducted by the 
VA in September 1993 shows that the veteran had a history of 
having a pituitary tumor which was diagnosed incidentally in 
1988.  It had been followed annually, and she was not on any 
medication for it.  She complained of having daily headaches 
in the left temporal and left eye region.  She stated that 
her left eye trembled, and that she had blurred visions 
during that time.  She had no cardiac symptoms and no joint 
pain except knee pain.  There were no signs or symptoms of 
acromegaly.  The patient stated that she had irregular menses 
since May 1993 with her periods coming every three weeks.  
The diagnosis was pituitary tumor.  The examiner noted that 
irregular menses may be related to the adenoma.  

The report of a vision examination conducted by the VA in 
September 1993 shows that the veteran had been diagnosed in 
1988 with a pituitary adenoma, and she said that visual field 
testing in the left eye had revealed "spots".  She also 
complained of pain in the left eye, and left eye trembling.  
Following examination, the diagnoses were (1) refractive 
amblyopia, O.D., with moderate compound hyperopic 
astigmatism, O.D., and mild latent hyperopia, O.S.; (2) 
history of pituitary amblyopia with normal visual fields; and 
(3) subjective complaints of episodes of left eye pain, 
visual fading, and eye trembling without apparent ocular 
etiology.  

A VA neurology consultation record dated in August 1995 shows 
that the veteran had a history of a pituitary adenoma which 
had been diagnosed in 1988.  A CT done in June 1995 was read 
as being normal.  The veteran reported defects in her visual 
field, but recent ophthalmology exam reported showed a full 
vision field.  On examination, visual fields were full, and 
extraocular movement (EOM) was full.  There was no facial 
sensory loss or asymmetry.  There was no dysarthria.  
Sensation, strength and tone were normal in the extremities.  
The impression was pituitary microadenoma by history. 

The report of a pituitary tumors examination conducted by the 
VA in August 1995 shows that the veteran complained of 
increased dizziness, blurred vision, loss of consciousness, 
daily headaches, episodic confusion, and short term memory 
loss.  She said that her loss of vision involved a black spot 
with a black shade on the side of her left eye visual field.  
She did not report symptoms of chest pain, shortness of 
breath, palpitations and such.  She stated that she had 
achiness in her joints and her trigger points were inflamed.  
The size of her head reportedly was enlarged.  There was 
kyphosis in the cervico-dorsal spine and pain in the neck 
muscles.  There was no evidence of glucose intolerance, and 
no evidence of genital atrophy.  The pertinent diagnosis was 
pituitary adenoma diagnosed in 1988 with breast discharge 
presumed galactorrhea with acromegaly, menstrual 
abnormalities, and increasing symptoms of headache, memory 
loss, loss of consciousness, dizziness and episodic 
confusion.  

The report of an MRI of the veteran's brain conducted by the 
VA in August 1995 shows that there was no encroachment on the 
optic chiasm.  There was focal asymmetric bulging of the 
superior aspect of the pituitary gland.  The impression was 
stable examination since prior examination of 1992 without 
evidence of focal mass.  The findings were said to be most 
consistent with pituitary hyperplasia.

A VA hospital discharge summary dated in October 1995 shows 
that while hospitalized for treatment of alcohol 
rehabilitation and post-traumatic stress disorder the veteran 
complained of galactorrhea and had an increased prolactin 
level.  An ophthalmologic consult reportedly showed that the 
pituitary tumor was enlarging on the optic field.  It was 
concluded that the tumor should be removed, and neurosurgery 
was consulted and agreed that this would be scheduled after 
the veteran's discharge from the program.  It was also noted 
that the veteran had increased T-thyroxine and was, 
therefore, started on Synthroid.  

A VA hospital discharge summary dated in January 1996 shows 
that the veteran presented with a complaint of lethargy, lack 
of drive, decreased ability to concentrate, and frustration.  
She reported having mood swings, weight fluctuations of more 
than 20 pounds, and feeling that her hormones were out of 
control.  She reported staying in bed 20 of 24 hours.  The 
history of having a pituitary adenoma was noted.  It was 
determined that she was suffering from central hypothyroidism 
and that her dosage of Synthroid was not sufficient.  The 
dose was increased.  It was noted that on day one she was in 
bed most of the day and was lethargic and withdrawn.  On day 
two, she began to notice improvement and was up walking 
around for several hours.  On day three, she was dressed in 
street clothes, walking around, going to all activities and 
showed a marked improvement in her condition.  

A VA eye clinic record dated in April 1997 shows that the 
veteran reported a history of having a black spot in her 
vision and questionable visual field loss from a pituitary 
tumor.  Following examination, the diagnoses were (1) 
hyperopic astigmatism, OD, with anisometropia; and (2) normal 
eye exam, OU.  It was noted that her visual field was normal 
in both eyes.  

The report of a general medical examination dated in April 
1997 shows that the examiner reviewed the veteran's full 
history with respect to her pituitary adenoma.  It was noted 
that she had galactorrhea with increased prolactin, and had 
started on a trial of bromocriptine in January 1997.  On 
physical examination, she was well developed, well nourished, 
and moderately obese.  She did not appear acutely or 
chronically ill.  Examination of the neck revealed no 
enlargement of the thyroid.  Neurological examination was 
grossly normal.  The diagnoses were (1) pituitary adenoma for 
which the veteran is 10 percent service-connected until 
recently said to be non-functioning, but recent studies in 
the endocrine clinic of the Dallas VA hospital have stated 
that there is presence now of galactorrhea, increased 
prolactin level and veteran has been started on 
Bromocriptine; (2) partial complex seizure which veteran has 
been evaluated and treated for a number of years.  I see no 
relationship of this to a small pituitary adenoma; and (3) 
left frontal and parietal headaches claimed by veteran 
possibly residual of trauma that veteran suffered in December 
1995 resulting in fracture of the maxillary sinus and bones 
around the orbit of the eye.  

A VA medical record dated in August 1997 shows that the 
assessment was pituitary adenoma with decreased thyroid, 
increased prolactin, and decreased adrenal on Synthroid, 
hydrocortisone and bromocriptine.  A VA hospital discharge 
summary dated in September 1997 shows that the veteran was 
admitted for treatment of her pituitary adenoma.  She had a 
history of remaining stable until approximately nine months 
earlier when she developed galactorrhea and the frequency of 
her menses increase to approximately two per month.  Near the 
first part of May, she began to have nausea and vomiting, but 
those symptoms cleared.  She noted no decrease in vision, but 
headaches were daily and located in the left frontal and 
occipital area.  She was admitted for an MRI and possible 
surgery.  The MRI was completed, and she was discharged on 
medications.  The plan was that she would be readmitted later 
that month for surgery.  

VA medical records dated in September 1997 show that the 
veteran underwent a transphenoid resection biopsy of the 
pituitary adenoma.  A surgical pathology report shows that 
the sections examination were negative for malignancy and 
were described as a normal pituitary.  The VA hospital 
discharge summary shows that the veteran withstood the 
procedure well, but complained of a continued frontal 
headache and occasional nausea.  She was discharged on 
medications including Bromocriptine, Hydrocortisone and 
Synthroid.

A VA medical record dated in August 1998 shows that the 
veteran was seen for a history of a pituitary tumor which was 
symptomatic.  On examination, the veteran expressed a nipple 
discharge which she reported having on a daily basis.  It was 
noted that she had demonstrated very poor compliance which 
made it next to impossible to assess the prescriptions.  

A VA record dated in March 1999 shows that the veteran 
reported having continued problems with her vision, but 
thought that they were decreasing.  She was positive for 
galactorrhea.  It was noted that an MRI in November 1998 
showed no change from previous exam.  The impression was 
slightly enlarged pituitary gland with no evidence of 
microadenoma.  

A VA treatment record dated in April 2000 shows that the 
veteran was having irregular menses which were probably due 
to persistent prolactinoma.  She was started on progesterone.  

The report of an endocrine disease examination conducted by 
the VA in October 2000 shows that the veteran said that she 
was diagnosed with a tumor in 1988 after having a head 
injury.  A brain MRI in Spring 2000 reportedly showed no 
residual tumor.  She said that she used to have very frequent 
headaches, but the frequency had decreased to three to four 
times a month.  She did have some fatigability.  She also 
reported some short term memory problems and seizures that 
began after the head injury.  As far as visual changes go, 
she stated that she had seen black spots and half moon 
configurations in her left eye for years.  She said that it 
did not interfere with her vision too much.  There were no 
other neurologic symptoms, no gastrointestinal symptoms, and 
no cardiovascular symptoms.  She said that she had problems 
with her periods occurring twice a month and had been placed 
on progesterone which helped with the problem.  She was also 
taking levothyroxine and bromocriptine in relation to the 
pituitary tumor.  She said that she had significant weight 
gain and loss over the past few years.  She said that she 
gained 60 pounds, but then her medications were changed and 
she since lost the weight.  She also stated that she had some 
facial hair since the 1980's which may be related to her 
hormonal problems.  Following physical examination, the 
pertinent diagnoses were pituitary adenoma with residual 
minor visual field defects and prolactin, h/o galactorrhea 
resolved on medication; menstrual irregularities, DUB, 
improved with hormonal treatment; and hypothyroidism, 
treated.  

A VA treatment record dated in November 2000 shows that the 
veteran reportedly had constipation.  She was instructed to 
increase fiber, and use Colace and milk of magnesia as 
needed.  

Finally, during the hearing held in December 2001, the 
appellant testified in support of her claim for an increased 
rating for a pituitary adenoma.  She stated that the disorder 
affected her short term memory and that she had difficulty 
understanding things that she read.  She also reported having 
deteriorating vision, and symptoms of irregular periods and 
milk in her breasts which was treated with Bromocriptine.  
She said that she had headaches, but no longer had seizures.  
She indicated that she did not want to pursue a claim for 
service connection for headaches as she did not know whether 
it was associated with the pituitary disorder or a 
nonservice-connected blow to the head.    

In evaluating the claim for a higher initial rating, the 
Board notes that both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14.  As applied to the present case, the 
Board finds that certain symptoms such as reported seizures, 
left arm numbness and headaches have not been shown by 
competent medical evidence to be attributable to the service 
connected pituitary adenoma, and may not, therefore, be 
considered when assigning the rating for that disorder.  

Nevertheless, after reviewing all of the relevant evidence, 
the Board finds that the pituitary adenoma results in 
hypothyroidism which is moderately-severe in degree, requires 
medication, and is manifested by complaints of visual 
disturbances, fatigability, mental sluggishness, and 
constipation.  The presence of hypothyroidism is demonstrated 
by the records showing treatment with Synthroid after blood 
tests showed abnormal thyroid function.  

The veteran has frequently reported having visual 
disturbances.  In determining the proper rating to be 
assigned for a given disability, the Board may only consider 
those factors which are included in the rating criteria 
provided by regulations for rating that disability.  To do 
otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992).  The Board notes that the rating 
criteria under Diagnostic Code 7903 do not include visual 
impairment; thus, that code does not contemplate the 
veteran's visual problems associated with the service-
connected pituitary adenoma residuals.  However, Diagnostic 
Code 8003 provides for residuals to be separately rated.  
38 C.F.R. § 4.124a.  See Esteban v. Brown, 6 Vet. App. 259 
(1995) (Impairment associated with the veteran's service-
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation).  
The RO developed the veteran's claim for visual impairment as 
a claim for service connection for a separate rating for this 
disability.  Accordingly, the Board may proceed on this basis 
with no due process problem.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board also notes that the evidence is mixed, both for and 
against, with respect to whether visual impairment is due to 
the pituitary adenoma.  Initially, a medical opinion in 1988 
was very clear that there were no visual disturbances related 
to the service-connected disability; other medical opinions 
in the several years thereafter support this conclusion.  As 
the years progressed, the medical evidence indicates that 
there may have been some growth of the tumor that impinged on 
the optic field (October 1995).  Additionally, the latest VA 
examination of record shows a pertinent diagnosis of 
pituitary adenoma with residual minor visual field defects.  
When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the 
instant case, the evidence that supports the claim is in 
relative equipoise.  Therefore, the Board will resolve doubt 
in favor of the veteran and grant the claim for secondary 
service connection.  38 C.F.R. §§ 3.102, 3.310 (2001).

The presence of fatigability is supported by records such as 
the VA discharge summary dated in January 1996 which shows 
complaints of lethargy and lack of drive.  The presence of 
mental sluggishness, characterized by the veteran as memory 
impairment, is supported by records such as the psychology 
testing conducted in May 1990 which reflected impaired 
concentration and attention.  The Board also notes that 
constipation was mentioned in the VA treatment record of 
November 2000.  Accordingly, the Board concludes that the 
criteria for an initial evaluation of 30 percent for the 
residuals of pituitary adenoma under both the old and the new 
rating criteria have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.119, Diagnostic Codes 7903, 7915 (2001).  

The Board further finds, however, that a rating higher than 
30 percent is not warranted.  As indicated above, a rating in 
excess of 30 percent under the "old" version of Diagnostic 
Code 7903 required "severe" hypothyroidism, with symptoms 
indicative of "pronounced," but less marked disability.  
Pronounced hypothyroidism contemplates a long history and 
slow pulse, decreased levels of circulating thyroid hormones 
("T4" and/or "T3" by specific assays), sluggish mentality, 
sleepiness, and slow return of reflexes.  Applying these 
criteria to the facts summarized above, the Board finds no 
clinical evidence during this period of time warranting 
entitlement to a 60 percent rating.  Findings such as these 
generally are not shown in the records pertaining to the 
veteran's pituitary adenoma.  Therefore, the Board finds that 
the evidence does not reveal any findings demonstrative of 
"severe" hypothyroidism with symptoms indicative of 
"pronounced" hypothyroidism but somewhat less marked, and 
decreased levels of circulating thyroid hormones ("T4" and/or 
"T3" by specific assays).  

The Board also finds that the criteria for a 60 percent 
rating under the new provisions are not shown as the 
veteran's pituitary adenoma has not resulted in muscular 
weakness, mental disturbance, and weight gain.  Although 
there was some weight gain, it was subsequently lost after 
medications were adjusted.  The veteran's "mental 
disturbance" has been attributed to her post-traumatic 
stress disorder rather than to her pituitary adenoma.  Given 
that the veteran's mental disability is already being 
compensated, a separate rating for "memory impairment" is 
not appropriate.  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262; 38 C.F.R. 
§ 4.14.  Also, the criteria for a 100 percent rating, such as 
cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia, and sleepiness, have not 
been shown by objective findings.  Accordingly, entitlement 
to a rating in excess of 30 percent is not warranted.  

There is no medical evidence that the veteran's service-
connected disability has significantly changed since the 
effective date of service connection.  Although there has 
been some fluctuation (primarily increases in severity) of 
the symptoms, as is reflected in her treatment records, they 
have nevertheless been relatively consistent over time.  
Therefore, the Board finds that the evidence does not raise a 
question that a rating higher or lower that 30 percent is 
possible or warranted for any period of time from the 
veteran's claim to the present time so as to warrant a staged 
rating due to significant change in the level of disability.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for service-connected disabilities, an extraschedular 
evaluation will be assigned.  To this end, the Board notes 
that neither frequent hospitalization nor marked interference 
with employment due to the residuals of the veteran's 
service-connected pituitary disorder is demonstrated as to 
render impractical the application of regular schedular 
standards, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).

III.  Entitlement To Increased Ratings For Chondromalacia Of 
The Right And Left Knees, Each Currently Rated As 20 Percent 
Disabling.

The veteran contends that the RO made a mistake by failing to 
assign higher disability ratings for her service-connected 
right and left knee disorders.  She asserts that the 
disorders cause pain, instability, and limitation of motion.

Because the disorders of the right and left knee are so 
closely related, the Board will consider the evidence 
pertaining to both disorders at that same time.  The 
veteran's service medical records show that she was seen on a 
number of occasions for treatment of knee pain.  A medical 
board report dated in August 1987 shows that she had 
bilateral patellofemoral malalignment and arthralgia.  In 
November 1987, shortly after separation from service, she 
submitted a claim for disability compensation for a bilateral 
knee condition.  The report of an orthopedic examination 
conducted by the VA in March 1988 shows that the diagnosis 
was bilateral chondromalacia of the patella of both knee 
joints.  The examiner noted that from her history the veteran 
had mild to moderate impairment of knee joint function.  In a 
rating decision of May 1988, the RO granted service 
connection for chondromalacia patella with patellofemoral 
malalignment and arthralgia of both knees, and assigned a 
single 10 percent rating.  

In June 1990, the veteran requested increased compensation 
for her knees; however, the RO denied that request in a 
decision of May 1991.  Subsequently, in November 1992, the RO 
again denied an increased rating for the bilateral knee 
disorder.  The veteran subsequently perfected this appeal.  
In a decision of February 1994, a local hearing officer 
assigned two separate 10 percent ratings for the knee 
disorders.  In a decision of June 2001, the RO increased the 
ratings to 20 percent for each knee.  As higher ratings may 
be potentially assigned, the issues remain on appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  One diagnostic code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  In reviewing the 
claim for an increased rating, the Board must consider which 
diagnostic code or codes are most appropriate for application 
in the veteran's case and provide an explanation for the 
conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for recurrent subluxation or lateral 
instability which is productive of slight impairment of the 
knee.  A 20 percent rating is warranted for moderate 
impairment.  A 30 percent rating is warranted for severe 
impairment.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
Board recognizes that, where the diagnostic code (DC 5257) is 
not predicated on loss of range of motion, §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

The relevant evidence includes the report of a general 
medical examination conducted by the VA in July 1992 which 
shows that the veteran gave a history of having stiffness in 
her knees.  On examination, there was no effusion of either 
knee.  The internal and external ligaments were intact in 
each knee.  There was no tenderness to palpation of either 
knee joint.  Each knee extended to 0 degrees and flexed to 
140 degrees with no pain.  The pertinent diagnosis was 
chondromalacia patellae, by history.  

During a hearing held at the RO in March 1993, the veteran 
testified that her knees swelled and that she had problems 
with instability that necessitated the use of braces.  

A VA outpatient treatment record dated in June 1993 shows 
that the veteran complained of having knee pain which was 
greater on the left than the right side.  On examination, the 
left knee had crepitus and pain.  The collateral ligaments 
were normal.  Drawer test was negative.  There was no 
effusion.  There was patellar apprehension.  The diagnosis 
was left knee chondromalacia, rule out meniscal disease.  A 
VA radiology report dated in July 1993 shows that X-rays of 
the left knee were interpreted as showing no evidence of 
fracture, arthritis or other abnormality.  A VA record dated 
in August 1993 shows that the veteran reported that the left 
knee had been collapsing and locking while she was running.  

The report of an examination of the veteran's joints 
conducted by the VA in September 1993 shows that the examiner 
found a slight amount of swelling around the left patella.  
There was no deformity.  The examiner did not find any 
instability or abnormality of the range of motion.  It was 
noted that the veteran wore bilateral knee braces and used 
crutches.  She said that her left knee gave out if she did 
not use those devices.  The impression was history of a 
diagnosis of chondromalacia patellae.  

A VA medical record dated in October 1993 shows that the 
appellant said that her knees give out.  She reported 
swelling of the left knee.  She was wearing braces.  On 
examination, the knees had no effusion and no laxity.  
Lachman's was negative.  Anterior and posterior drawer signs 
were also negative.  McMurray's was negative.  There was a 
positive patellar compression on the left.  The impression 
was chondromalacia patella left greater than right.  A VA 
record dated later in October 1993 shows that the appellant 
was unable to undergo an MRI of her knees due to lack of 
transportation.  The assessment was weak patella ligaments 
and chondromalacia patella left greater than right.

A VA outpatient treatment record dated in June 1995 shows 
that examination revealed that the knees were very tender 
with increased laxity.  There was an early drawer sign, and 
patellar instability.  There were no meniscal signs.  The 
pertinent assessment was knee pain, instability.  A VA record 
dated later in June 1995 reflects that her left knee was 
tender.  The patella rode high.  There was mild crepitus and 
no ligament laxity.  The right knee had no effusion and a 
full range of motion.  There was mild tenderness.  There was 
no ligament laxity.  The assessment was patellofemoral 
malalignment syndrome.  A VA radiology report dated in August 
1995 reflects that X-rays of the veteran's knees were 
interpreted as showing no significant bony or soft tissue 
abnormalities.  The impression was normal exam.  

The report of a joints examination conducted by the VA in 
August 1995 shows that the veteran stated that her knees 
collapsed at any given time, and that she was forced to 
ambulate with awkward ill fitting braces on both knees, full 
length leg braces, and crutches.  The braces were removed in 
order to conduct the examination.  Both knees were swollen; 
however, it was unclear to the examiner that this was 
effusion.  He stated that it may be due to soft tissue 
swelling.  There was evidence of atrophy of the left leg 
muscles in the thigh and calf.  There was definite patellar 
instability with laxity of the ligaments.  The range of 
motion was from 0 degrees of extension to 130 degrees of 
flexion in both knees.  The pertinent diagnosis was knee 
instability bilateral, diagnosis unclear.  

A VA radiology report dated in April 1997 shows that four 
views of the knees were interpreted as being normal.  The 
report of a joints examination conducted by the VA in April 
1997 shows that the veteran complained of knee pain, 
particularly in the left knee.  She wore an open patella knee 
sleeve with hinged braces.  She also reported that giving out 
of her knee caused her to fall and injure her left ankle and 
foot.  On physical examination, she walked with a normal gait 
pattern.  She got out of the waiting room chair without 
difficulty.  She was able to move around the examining room 
without problems.  She had a normal gait while walking down 
the hallway to the examining room.  

Examination of her knees bilaterally revealed increased Q-
angles.  There was no effusion or swelling in either knee.  
There was no instability in either knee, though there was 
some patellofemoral pain with patella motion on the left.  
The ranges of motion were from 0 to 145 degrees.  The motion 
was slightly painful on the left.  There was no abnormal 
Mcmurray maneuver in either knee.  The impressions were (1) 
recurrent subluxation, patellas bilateral, 
congenital/developmental; and 
(2) chondromalacia of patella and knees bilaterally, 
currently symptomatic left.  The examiner stated that he did 
not find decreased motion, effusion, swelling or atrophy 
which would account for sufficient giving out to cause 
injuries to the ankle and foot which the veteran had related.  
In an addendum, the examiner stated that pain was subjective 
and could not be objectively quantified and its effects on 
function could not be objectively measured.  He noted that 
this particular patient had a mild expression of pain during 
the examination.  He further stated that he did not identify 
any objective medical impairment of significance during the 
examination.  Therefore, he concluded that this patient's 
pain was minimal and its effects on function would be 
minimal.  

The report of a disability evaluation examination conducted 
by the VA in October 2000 (labeled endocrine disease exam) 
reflects that the veteran reported pain in both her knees, 
with the left much worse than the right.  The pain was mostly 
laterally, but not all the time.  She said that mostly she 
experienced instability, especially of the left knee.  There 
was no stiffness, heat, or redness.  There was instability, 
and sometimes locking.  The locking mostly occurred in the 
right knee and she must twist it in a certain way to pop it 
back into place.  She said that occasionally she noticed some 
swelling in front of her knee cap, but not all the time.  She 
had used bilateral knee braces since 1990 which helped with 
the instability.  She took Naprosyn twice daily to help with 
the pain.  Precipitating factors included too much walking 
and prolonged sitting of more than 20 minutes.  She said that 
she could only walk a few blocks at a time because the knees 
would begin to hurt.  If she sat on the floor, she had a hard 
time getting up due to knee instability.  There had been no 
surgeries on the knees.  She said that she used a crutch when 
her knees were really bad.  There were no episodes of 
dislocation or recurrent subluxation.  There were no 
inflammatory or constitutional symptoms.  

On examination, the knees had no deformity or effusion.  
There was no discoloration.  There was tenderness in both 
knees medially and laterally, and some posteriorly.  The 
range of motion was full, but with significant crepitus 
anteriorly in both knees.  No ligament laxity was detected.  
The Apley grind maneuver was negative bilaterally.  There was 
a more significant area of tenderness over the left superior 
patella.  She had difficulty squatting and reported a ripping 
sensation in her left knee during the squat.  The veteran had 
poor thigh muscle development.  She could barely get up from 
the squatting position and had to push herself up with her 
hands.  She said that this was mostly due to pain in her left 
knee.  Motor examination revealed 4+/5+ strength in the left 
knee to extension, and 5+/5+ with flexion.  In the right 
knee, motor strength was 5+/5+.  The pertinent impression was 
bilateral chondromalacia patella, left worse than right, with 
thigh muscle atrophy status post service-connected injury.  

A VA outpatient treatment record dated in November 2000 shows 
that the veteran complained of patellar dislocation five or 
six times a month.  She also reported swelling around her 
left patella.  On physical examination, there was minimal 
effusion in her left knee, but nothing significant.  She had 
a range of motion from 0 to 135 degrees.  She was stable to 
anterior, posterior, and valgus stress.  The patellae did 
pull laterally during the range of motion.  There was no 
apprehension, and the patellae could not be dislocated 
manually.  X-rays showed the patellae to be well seated, and 
there was no evidence of arthritis.  The examiner concluded 
that there was a suggestion of lateral facet syndrome causing 
her to constantly sublux and dislocate.  

Finally, during the hearing held in December 2001, the 
veteran testified regarding the severity of her bilateral 
knee disorders.  She said that she could not squat, and that 
two months ago her knees gave out and she fell down stairs.  
She also reported that the knees locked up, mostly on the 
right side.  She said that the knees gave away all the time 
if she did not wear her knee braces.  She said that she last 
used her crutches during the previous December and January.  
She also said that she had to hold onto the railing to get up 
stairs.  

The veteran's bilateral knee disability is rated under DC 
5257.  After considering all of the evidence of record, the 
Board finds that neither the right nor the left knee disorder 
is shown to have produced lateral instability or subluxation 
resulting in more than moderate impairment.  In this regard, 
the Board notes that the treatment records and examination 
reports have consistently shown little ligamentous 
instability in the knee joint itself.  Subluxation of the 
patella has been noted, but the veteran's complaints of 
severe instability and giving-way are not corroborated by the 
examination findings.  The Board finds that the probative 
record of documented medical findings does not show that 
instability and subluxation of the patellae have resulted in 
severe impairment of either knee.  Accordingly, the Board 
finds that the criteria for a disability rating higher than 
20 percent are not met for either the right knee or the left 
knee.

The Board must also consider whether the evidence warrants 
separate compensable ratings for arthritis of the knees.  Two 
separate compensable ratings may be assigned for a knee 
disorder if there is both instability under Diagnostic Code 
5257, and arthritis which causes limitation of motion under 
Diagnostic Codes 5260 or 5261.  See VAOPGCPREC 23-97.  
Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  Under Diagnostic 
Code 5261, a noncompensable rating is warranted where 
extension of the knee is limited to 5 degrees.  A 10 percent 
rating is warranted where extension is limited to 10 degrees.  
A 20 percent rating is warranted where extension is limited 
to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.  Normal range of motion 
of the knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2001).  During the 
pendency of the appeal, the veteran's demonstrated range of 
motion of the knees, at worst, has been shown as 
0 degrees of extension and 130 degrees of flexion.  

A compensable rating may also be assigned based on X-ray 
findings of arthritis and painful motion.  See VAOPGCPREC 9-
98; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered when assigning an evaluation for degenerative or 
traumatic arthritis. VAOPGCPREC 9-98.  As noted above, 
however, there is no X-ray evidence of arthritis of either 
the right or the left knee.  The X-rays taken during the VA 
examinations were negative for abnormality.  Accordingly, the 
Board concludes that the criteria for assignment of a 
separate 10 percent rating for arthritis of the right and/or 
the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
50003, 5010003, 5257, 5260, 5261; VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the service-connected knee disabilities have 
caused marked interference with employment or necessitated 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

	(CONTINUED ON NEXT PAGE)




ORDER

A 100 percent rating for post-traumatic stress disorder is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.

A 30 percent initial rating for a pituitary adenoma is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.

Service connection for visual impairment as secondary to 
pituitary adenoma is granted.  

An increased rating for chondromalacia of the right knee, 
currently rated as 20 percent disabling, is denied.

An increased rating for chondromalacia of the left knee, 
currently rated as 20 percent disabling is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

